Matter of Kalwasinski v Venettozzi (2018 NY Slip Op 03577)





Matter of Kalwasinski v Venettozzi


2018 NY Slip Op 03577


Decided on May 17, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 17, 2018

524644

[*1]In the Matter of MITCHELL KALWASINSKI, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: April 3, 2018

Before: Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ.


Mitchell Kalwasinski, Comstock, petitioner pro se.
Barbara D. Underwood, Acting Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.